DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s correspondence dated 7/30/2021, claims 1-15 are currently in the application.
Allowable Subject Matter
Claims 1-15 are allowed over prior art of record.
Most relevant prior art of record is Strasberg (US 20170180862 A1) hereinafter Strasberg in view of Steenkamp (US 20150071456 A1) hereinafter Steenkamp and further in view of Prelogar et al. (US 11368775 B1) hereinafter Prelogar and further in view of Smiechowsky et al. (US 20210084401 A1) hereinafter Smiechowsky and further in view of Ganeshkumar (US 20180270565 A1) hereinafter Ganeshkumar.
Regarding claim 1, Strasberg teaches An integrated headset communications system (“a multimodal headset 10 in accordance with an embodiment of the present invention.” in ¶[0024]) comprising: a curved headband  connected to an end of the curved headband (“a headband 12” in ¶[0024] and 12 in Fig. 1A); a left-hand side headphone (“a first earpiece 20 having a first casing 21 mechanically coupled to the first end 14” in ¶[0024]) Strasberg further teaches a right-hand side headphone connected to another end of the curved headband (“a second earpiece 40 having a second casing 41 mechanically coupled to the second end 16.” in ¶[0024]); Strasberg further teaches external speakers on right-hand side and left-hand side headphones (“a first outward facing side 26 configured with a first external speaker 28.” in ¶[0025] and “a second outward facing side 46 configured with a second external speaker 48.” in ¶[0026]); internal speakers on right-hand side and left-hand side headphones (“The first earpiece 20 is configured with a first inward facing side 22 configured with a first earphone speaker 24” in ¶[0025] and “the second earpiece 40 is configured with a second inward facing side 42 configured with a second earphone speaker 44” in ¶[0026]); Strasberg further teaches a data processor (“The controller 100 may incorporate a control circuit 120 to operate control over the at least three modes of operation” in ¶[0039]); and a removable system remote controller, Strasberg does not specifically disclose the device further comprising two detachable rechargeable battery packs positioned externally on a left-hand side and right-hand side lower portions of the curved headband and configured to power the system on one battery pack while the other battery pack has depleted or is detached from the system however,
Since it is known in the art as evidenced by Steenkamp for a device to further comprise two detachable rechargeable battery packs positioned externally on a left-hand side and right-hand side lower portions of the curved headband (“the headphones each contain an internal power source, such as a removable or fixed battery.” in ¶[0037]), 
An ordinary skilled in the art would have been motivated to modify the invention of Strasberg with the teachings of Steenkamp for the benefit of improving the versatility of the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Strasberg with Steenkamp,
Strasberg as modified by Steenkamp does not specifically disclose the device further comprising the battery packs configured to power the system on one battery pack while the other battery pack has depleted or is detached from the system however, 
Since it is known in the art as evidenced by Prelogar for a device to further comprise two packs of batteries configured to power the system on one battery pack while the other battery pack has depleted or is detached from the system in (“determining a first battery charge status of the first audio device; determining a second battery charge status of a second audio device of the pair of wireless audio devices; when the first battery charge status is greater than the second battery charge status, configuring the first audio device as a master device and the second audio device as a slave device” in ¶[see claim 9]),
An ordinary skilled in the art would have been motivated to modify the invention of Strasberg as modified by Steenkamp with the teachings of Prelogar for the benefit of improving the versatility of the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Strasberg as modified by Steenkamp with Prelogar,
Strasberg as modified by Steenkamp and Prelogar does not specifically disclose the device further comprising both left and right headphones configured to be swivelable and foldable to a pivot point however, 
Since it is known in the art as evidenced by Smiechowsky for a device to further comprise both left and right headphones configured to be swivelable and foldable to a pivot point in (“The left and right earpieces can be positioned by folded the earpieces” in ¶[See Abstract] and “left and right earpieces mounted to rotatable arms” in ¶[see abstract]),
An ordinary skilled in the art would have been motivated to modify the invention of Strasberg as modified by Steenkamp and Prelogar with the teachings of Smiechowsky for the benefit of improving the versatility of the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Strasberg as modified by Steenkamp and Prelogar with Smiechowsky;
Strasberg as modified by Steenkamp, Prelogar and Smiechowsky does not specifically disclose the device further comprising a background noise cancellation mechanism attached to the system; a plurality of proximity sensors positioned on the system and configured to detect when the headset communications system is placed onto a user's ears and when the system is removed from the user's ears however,
Since it is known in the art as evidenced by Ganeshkumar for a device to further comprise a background noise cancellation mechanism attached to the system in (“and provides a primary signal and noise reference signals to a noise canceller (e.g., the adaptive filter 540a)” in ¶[0095]), a plurality of proximity sensors positioned on the system and configured to detect when the headset communications system is placed onto a user's ears and when the system is removed from the user's ears (“Various methods of detecting position of a personal acoustic device may include capacitive sensing, magnetic sensing, infrared (IR) sensing, or other techniques.” in ¶[0098]); 
An ordinary skilled in the art would have been motivated to modify the invention of Strasberg as modified by Steenkamp, Prelogar and Smiechowsky with the teachings of Ganeshkumar for the benefit of improving the versatility of the device,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Strasberg as modified by Steenkamp, Prelogar and Smiechowsky with Ganeshkumar,
Strasberg as modified by Steenkamp, Prelogar, Smiechowsky and Ganeshkumar does not specifically disclose the device further comprising an automatic volume control safety module configured to automatically modulate the internal speakers' volume when the plurality of proximity sensors detect the system is placed onto the user's ears and designed to prevent excessive volume of the internal speakers when the system is placed on the user's ears and structured to provide a safety mechanism to prevent inadvertent damage to the user's ears and arranged to prevent chronic hearing loss to system users; a plurality of photocells positioned externally on the curved headband; a plurality of flashlights and flashing lights positioned externally on the curved headband and externally on the left-hand side and right-hand side headphones and configured to automatically illuminate when the plurality of photocells detect low visibility or onset of darkness conditions.
The following is the reason for allowance of claim 1:
Strasberg alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises an automatic volume control safety module configured to automatically modulate the internal speakers' volume when the plurality of proximity sensors detect the system is placed onto the user's ears and designed to prevent excessive volume of the internal speakers when the system is placed on the user's ears and structured to provide a safety mechanism to prevent inadvertent damage to the user's ears and arranged to prevent chronic hearing loss to system users; a plurality of photocells positioned externally on the curved headband; a plurality of flashlights and flashing lights positioned externally on the curved headband and externally on the left-hand side and right-hand side headphones and configured to automatically illuminate when the plurality of photocells detect low visibility or onset of darkness conditions,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-15, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654